Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/13/2021 has been entered.


EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE


EXAMINER’S COMMENT

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2021 was filed after the mailing date of the Notice of Allowability on 5/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The Notice of allowance mailed on 5/27/2021 is maintained and explained below. The new references in the IDS filed on 7/13/2021 is considered and the notice of allowance is still maintained and the references cannot be applied to reject the allowed claims as explained below. 

Notice of Allowance mailed on 5/27/2021 is explained below:


Allowable Subject Matter
3.	Claims 16-35 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 

5.	Applicant’s remarks/arguments filed 3/24/2021, with respect to claims 16-35 has been fully considered and are persuasive. 

Applicant argues on page 9-11 of remarks/Amendments filed 3/24/2021 regarding the rejection of claims 16-18, 20-22, 24, 26-31, 34, and 35 under 35 U.S.C. § 103 as being unpatentable over Petersen et al. (WO 2015/067818 Al) in view of Worledge (US 20040183554 A1) that, “Claim 16 recites “(f) establishing for each of the different resistance measurements a corresponding predicted resistance based on the resistance model” and “(g) establishing a set of differences constituting the difference between each of the predicted resistances and its corresponding measured resistance.” Claim 28 recites “second means for establishing, for each of the different resistance measurements, a corresponding predicted resistance based on the resistance model” and “third means for establishing a set of differences constituting the difference between each of the predicted resistances and its corresponding measured resistance.” This is not taught or suggested by Petersen or Worledge (Page 9)……..
Claim 16 recites “the resistance model defining specific electrode positions of the multi-point probe relative to the surface of the test sample included as unknown parameters.” Claim 28 recites “the resistance model defining specific electrode positions of the multi-point probe relative to the surface of the test sample included as unknown parameters.” Peterson also does not teach that exact positions of the probes are used in the model as unknown parameters.
Worledge fails to provide these missing teachings of Petersen (Page -10)”.

Applicant’s arguments regarding the rejection of claims 16-18, 20-22, 24, 26-31, 34, and 35 under 35 U.S.C. § 103 as being unpatentable over Petersen et al. (WO 2015/067818 Al) in view of Worledge (US 20040183554 A1)are persuasive. Therefore, the rejection of claims 16-18, 20-22, 24, 26-31, 34, and 35 has been withdrawn. Claims 16-35 are allowed. 

Regarding claim 16, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

(d)    establishing a resistance model representative of the test sample, the resistance model defining specific electrode positions of the multi-point probe relative to the surface of the test sample included as unknown parameters, the resistance model representing the test sample as at least one of a finite sheet and a multi-layered sheet;………
(f)    establishing for each of the different resistance measurements a corresponding predicted resistance based on the resistance model;
(g)    establishing a set of differences constituting the difference between each of the predicted resistances and its corresponding measured resistance…..

Petersen et al. (WO 2015/067818 Al) and Worledge (US 20040183554 A1) are regarded as the closest prior art to the invention of claim 16. Petersen discloses, “A method of determining a pair of components of an anisotropic sheet conductance of a conductive sheet with a multi-point probe, the conductive sheet having an edge and defining an axis of highest conductance and an axis of lowest conductance, and the multi-point probe comprising a plurality of contact elements, and each contact element defining a contact point for contacting and establishing an electrical connection to the conductive sheet, and the contact points of the plurality of contact elements being spatially separated from one another and positioned in a collinear relationship (Page 1 Line 22-29). FIG. 2 illustrates a preferred positioning of the contact points 42, 44, 46, and 48 on the planar surface 58 of a conductive sheet 52 relative to the closest edge portion 60. The contact points 42, 44, 46, and 48 are positioned in a linear relationship on a line 62, which is parallel to the straight edge portion 60 (Page 13 Line 1-5). A first four-point measurement with the first pair of contact elements as current leads and the second pair of contact elements as voltage leads is performed and a resistance value defining a third parameter value is determined therefrom 108. The conductive sheet 52 is contacted 116 with the contact points 42, 44, 46, and 48 at a second position on the conductive sheet, and a fourth parameter value representing the d)    establishing a resistance model representative of the test sample, the resistance model defining specific electrode positions of the multi-point probe relative to the surface of the test sample included as unknown parameters, the resistance model representing the test sample as at least one of a finite sheet and a multi-layered sheet;………(f)    establishing for each of the different resistance measurements a corresponding predicted resistance based on the resistance model; (g)    establishing a set of differences constituting the difference between each of the predicted resistances and its corresponding measured resistance…...” and also in combination with all other elements in claim 16 distinguish the present invention from the prior art references. 
 
Claims 17-27 are allowed by virtue of their dependence from claim 16. 

Regarding claim 28, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

the resistance model having the specific electrode positions of the multi-point probe relative to the surface of the test sample included as unknown parameters, the resistance model representing the test sample as at least one of a finite sheet and a multilayered sheet, ……..
second means for establishing, for each of the different resistance measurements, a corresponding predicted resistance based on the resistance model; 
third means for establishing a set of differences constituting the difference between each of the predicted resistances and its corresponding measured resistance……..


Petersen et al. (WO 2015/067818 Al) and Worledge (US 20040183554 A1) are regarded as the closest prior art to the invention of claim 28. Petersen discloses, “A method of determining a pair of components of an anisotropic sheet conductance of a conductive sheet with a multi-point probe, the conductive sheet having an edge and defining an axis of highest conductance and an axis of lowest conductance, and the multi-point probe comprising a plurality of contact  Petersen the resistance model having the specific electrode positions of the multi-point probe relative to the surface of the test sample included as unknown parameters, the resistance model representing the test sample as at least one of a finite sheet and a multilayered sheet, ……..second means for establishing, for each of the different resistance measurements, a corresponding predicted resistance based on the resistance model; third means for establishing a set of differences constituting the difference between each of the predicted resistances and its corresponding measured resistance……....” and also in combination with all other elements in claim 28 distinguish the present invention from the prior art references. 
 
Claims 29-35 are allowed by virtue of their dependence from claim 28. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

MIKAEL HANSEN et al. (CN101331403 (A)) discloses, “Eliminating Inline positional errors for four-point resistance measurement- The present invention relates to a method for calculating a correction factor for reduction of positional errors in resistance measurements using four-point probes.
The four-point probe has a body and four probe arms each including a probe, the probe arms extending parallel from the body. The four-point probe includes electrical contact points for establishing electrical contact between the probes and a test apparatus transmitting and receiving electrical signals.; The method may comprise the steps of positioning the probe arms In contact with a surface of the test sample, selecting a first set comprising a first and a second probe arm and a second set comprising a third and a fourth probe arm, and applying a first current from the test apparatus through the first probe arm of the first set to the second probe arm of the first set, the first current propagating through the test sample, detecting a first induced voltage between the third and probe arms of the second set, and calculating a first four-point resistance, Rflrst, being a ratio of the first voltage and the first current.; Furthermore, the method may comprise selecting a third set comprising a first and a second probe arm, wherein the third set includes no mere than one of the probe arms of the first set, and a fourth set comprising a third and a fourth probe arm wherein the fourth set includes no more than one of the probe arms of the second set, applying a second current from the test apparatus through the first probe arm of the third set to the second probe arm of the third set, the second current propagating through the 
However HANSEN does not disclose 
“(d)    establishing a resistance model representative of the test sample, the resistance model defining specific electrode positions of the multi-point probe relative to the surface of the test sample included as unknown parameters, the resistance model representing the test sample as at least one of a finite sheet and a multi-layered sheet;………
(f)    establishing for each of the different resistance measurements a corresponding predicted resistance based on the resistance model;
(g)    establishing a set of differences constituting the difference between each of the predicted resistances and its corresponding measured resistance…...”
HANSEN discloses calculating a second four-point resistance, Rsecond, being a ratio of the second voltage and the second current. Still further, the method may comprise calculating a correction factor based on the first and second four-point resistance. 
Again HANSEN does not disclose, “deriving the specific electrode positions of the multi-point probe on the surface of the test sample by using the distance between the selected two of the electrodes, and performing a data fit by minimizing an error function constituting the sum of the set of differences”. 
Therefore, the invention of HANSEN even if modified, do not alone or in combination with the other art of record, teach or fairly suggest the limitations as stated above and in 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/NASIMA MONSUR/Primary Examiner, Art Unit 2866